     Case 2:18-cv-01403-RFB-EJY Document 97 Filed 01/06/21 Page 1 of 2



 1 Marjorie L. Hauf, Esq.
   Nevada Bar No.: 8111
 2 Matthew G. Pfau, Esq.
   Nevada Bar No.: 11439
 3 H&P LAW
   8950 W Tropicana Ave., #1
 4 Las Vegas, NV 89147
   702 598 4529 TEL
 5 702 598 3626 FAX
   mhauf@courtroomproven.com
 6 mpfau@courtroomproven.com
   Attorneys for Plaintiffs
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
                                                  ***
10   SUSAN HOY as Special Administrator of the        Case No.: 2:18-cv-01403-RFB-EJY
     ESTATE OF A.D.J., a male minor (November
11   17. 2003 – April 25, 2017), and SUSAN HOY as
     Guardian Ad Litem of A.B.J., a female minor,     JOINT STATUS REPORT
12   (December 21, 2005), DIJONAY THOMAS,
     individually and as heir to A.D.J.,
13
     Plaintiffs,
14
     vs.
15
     PAUL D. JONES, individually; CAROLE
16   FALCONE, individually and in her official
     capacity; PAULA HAMMACK, individually and
17   in her official capacity; COUNTY OF CLARK, a
     political subdivision of the State of Nevada;
18   DOES        I-X,   individuals;     and   ROE
     CORPORATIONS I-X; DOE CLARK COUNTY
19   DEPARTMENT          OF     FAMILY     SERVICES
     EMPLOYEES XI-XXX; individually and in their
20   official capacities; BOULDER II DE, LLC, a
     Delaware Limited Liability Company dba
21   SIEGEL SUITES BOULDER 2; THE SIEGEL
     GROUP NEVADA, INC., A Domestic
22   Corporation, dba THE SIEGEL GROUP;
     BOULDER II LV HOLDINGS, LLC, A Nevada
23   Limited Liability Company; DOE EMPLOYEE
     SIEGEL SUITES I-X,
24
                                  Defendants.
25

26      COMES NOW Plaintiffs SUSAN HOY as Special Administrator of the ESTATE OF A.D.J., a male
27 minor, SUSAN HOY as Guardian Ad Litem of A.B.J., a female minor and DIJONAY THOMAS, as heir

28 to A.D.J. (hereinafter “Plaintiffs”); and Defendant BOULDER II DE, LLC, (collectively, the “parties”),
     Case 2:18-cv-01403-RFB-EJY Document 97 Filed 01/06/21 Page 2 of 2



1 by and through their respective counsel of record, do hereby jointly submit the following status

2 report:

3       The criminal jury trial regarding Case No.: C-17-326614-1 is set to commence on April 26,

4 2021. Currently this matter has been stayed pursuant to Stipulation of the parties and Order of

5 the Court and is set to expire on January 25, 2021. [ECF No. 55]. As the stay will soon expire, the

6 parties will need an additional stay of discovery until the completion of the criminal proceedings.

7 The parties request the stay be extended until May 26, 2021. Once the stay is lifted, the parties

8 will submit an updated proposed Discovery Plan for the Court’s review and approval.

9
        Dated this _5th_ day of January 2021.                Dated this _5th_ day of January 2021.
10

11
        H&P Law                                              Hawkins Melendrez, P.C.
12
        /s/ Marjorie Hauf, Esq.                              /s/ Martin I. Melendrez, Esq.
13
        ________________________________                     _______________________________
14      Marjorie Hauf, Esq.                                  Martin I. Melendrez, Esq.
        Nevada Bar No. 8111                                  Nevada Bar No. 7818
15      Matthew G. Pfau, Esq.                                9555 Hillwood Drive, Suite 150
        Nevada Bar No.: 11439                                Las Vegas, NV 89134
16      8950 W Tropicana Ave., #1                            Attorney for Defendant,
        Attorneys for Plaintiffs                             Boulder II De, LLC
17

18

19                                                 IT IS SO ORDERED.
20

21                                                 ___________________________________
                                                   U.S. MAGISTRATE JUDGE
22
                                                   Dated: January 6, 2021
23

24

25

26

27

28

                                                  –2–
                     _____________________________________________________________
